DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 15 have been amended. Claims 4, 18, and 20 are cancelled. Currently claims 1-3, 5-17, 19, and 21-23 are under review.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Roberts on April 27, 2022.
Please amend as follows:
Claim 21, line 14, after “first duty cycle”, please delete “if” and insert -- when --

Allowable Subject Matter
Claims 1-3, 5-17, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a circuit or method for brightness control, to receive a first backlight control signal having a first duty cycle; generate a second backlight control signal having a second duty cycle by applying a duty adjustment factor to the first backlight control signal, the second duty cycle being greater than the first duty cycle when the first duty cycle is less than a threshold AND setting a value of a software brightness code by dividing an input software brightness code by a code adjustment factor, a value of the code adjustment factor being equal to a value of the duty adjustment factor; and driving a backlight in accordance with the software brightness code and the second duty cycle of the second backlight control signal including all the base limitations. The closest prior art is taught by Kang et al. (Pub. No.: US 2016/0143103 A1) hereinafter referred to as Kang, teaching the first duty cycle and the second duty cycle in paragraph 124, however failing to teach setting a value of a software brightness code by dividing an input software brightness code by a code adjustment factor, a value of the code adjustment factor being equal to a value of the duty adjustment factor; and driving a backlight in accordance with the software brightness code and the second duty cycle of the second backlight control signal
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621